Citation Nr: 0309684	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for residuals, 
debridement of meniscal tear, chondromalacia, excision of 
Baker's cyst of the right knee, currently rated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1986 and from August 1999 to September 2000.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Pittsburgh, Pennsylvania, 
Regional Office (RO).


REMAND

The evidence of record herein was last reviewed by the RO in 
March 2002 after which the file was forwarded to the Board.  
In November 2002, and March 2003, the Board reviewed the 
evidence of record, determined that further evidentiary 
development was warranted, and undertook same pursuant to 
38 C.F.R. § 19.9 (2002).  As a result, evidence consisting of 
outpatient treatment records dated from December 1999 to 
January 2003 a February 2003 VA examination report, and an 
opinion in April 2003, has been added to the file since the 
evidence was last reviewed by the RO.  

The veteran contends that his service-connected right knee 
disability is more disabling than the current 20 percent 
rating reflects.  He is currently in receipt of the maximum 
schedular evaluation under Diagnostic Code 5258, for 
dislocated semilunar cartilage.  Hence, a higher evaluation 
may be assigned only pursuant to evaluation under (an)other 
applicable diagnostic code(s), or on an extra-schedular 
basis.  

A VA General Counsel opinion indicates that 38 C.F.R. § 4.71a 
authorizes the possibility of multiple ratings under 
Diagnostic Code 5003 (and therefore Code 5010) and Diagnostic 
Code 5257, in situations where the claimant has arthritis and 
instability of the knee, when the arthritis produces 
limitation of motion in addition to the instability 
contemplated by Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 
1, 1997).  If the veteran exhibits both recurrent 
subluxation/lateral instability as well as arthritis with 
limitation of motion, then he is entitled to consideration of 
separate compensable ratings under Diagnostic Codes 5010 and 
5257.  The RO should consider this, along with the factors in 
38 C.F.R. §§ 4.40 and 4.45 (2002), when making its evaluation 
of the right knee disorder.  

It is noted that the opinion most recently added to the file 
suggests that all knee pathology, including arthritis, is 
part of the service connected pathology.

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following action:

The RO should adjudicate the veteran's 
claim on appeal in light of all pertinent 
evidence (to specifically include all 
that associated with the claims file 
since the issuance of the March 2002 
Supplemental Statement of the Case) and 
all pertinent legal authority, to 
specifically include that cited to 
herein.  The RO should consider all 
pertinent diagnostic codes; whether 
separate evaluations are warranted for 
both arthritis and instability, pursuant 
to the above-cited legal authority; the 
extent of functional loss due to pain 
and/or pertinent factors; and whether the 
criteria for referral for assignment of a 
higher evaluation on an extra-schedular 
basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) are met.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND and issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.38 and 19.31 
(2002) if the claim remains denied.

Thereafter, the claim should be returned to the Board for 
further appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




